RIDGELY, Justice,
dissenting:
I agree with the majority that the Superior Court erred in granting bail. I also agree that Wright’s challenge to the admissibility of his confession is proeedurally barred. The majority and I also agree that the allege Brady violation is not procedurally barred. I would affirm the Superior Court’s decision granting a new trial because of a Brady24 violation. The State did not disclose exculpatory evidence relating to an attempted robbery that *326same evening at Brandywine Village Liquors (“BVLS”). Two young black males attempted to rob BVLS thirty to forty minutes before Philip Seifert was murdered at the Hi-Way Inn. BVLS is only a mile and a half away from the Hi-Way Inn. The police considered Wright as a suspect in the BVLS crime, but ruled him out based on a physical description by the BVLS clerk, and his review of Wright’s photograph. In the proceedings below, the Superior Court concluded that the evidence relating to BVLS should have been produced to Wright’s counsel, but was not. The majority finds no prejudice resulting from this failure to disclose this exculpatory evidence. The Superior Court did and so do I.
In Brady v. Maryland, the U.S. Supreme Court held that the State’s failure to disclose exculpatory evidence violates a defendant’s due process rights. The State must disclose the evidence to the defendant if: “(1) evidence exists that is favorable to the accused, because it is either exculpatory or impeaching; (2) that evidence is suppressed by the State; and (3) its suppression prejudices the defendant.”25 This Court has also described the third prong, the materiality prong, as requiring that prejudice resulted from the failure to disclose.26
The record supports the Superior Court’s conclusion that evidence from the BVLS attempt was exculpatory. The evidence of this close in time and proximity robbery supports a reasonable inference that the BVLS perpetrators were also the Hi-Way Inn perpetrators, and thus that Wright was not involved in either crime. The fact that there is also evidence that is inculpatory of Wright — which the Superior Court questioned — does not change the nature or the importance of this exculpatory evidence. The crimes occurred 1.5 miles apart within 40 minutes of each other. The police report from the BVLS robbery, based on the clerk’s description, stated:
In this case Suspect # 1 is described as a black male, 5'11", 160 lbs., slender build, 23-24 years old, was wearing all dark clothing except for a white baseball cap, he was clean shaven and a thin face and was armed with a long barrel blue steel handgun. Suspect # 2 is described as a black male, short, stock built, wearing a tan jacket, white or light colored pants and white sneakers, no further description.27
George Hummell, a Hi-Way Inn customer, described the two men leaving the Hi-Way Inn as being in their mid-twenties; one was approximately 6'0 weighing 170 pounds, and the other was approximately 5'8-5'10 weighing 160 pounds. Based on Hummel’s description and the description provided by Debra Milner — a Hi-Way Inn employee — of the man seen in the bar earlier, police described the taller man as “wearing possibly a red flannel shirt, black knit hat, black waist type jacket, dark loose fitting pants [] and dark shoes.” The shorter man was described as wearing “[a] baseball type cap, [and] dark clothing NFD.”
The suspects for each were described as two black men in their early to mid-twenties, one approximately six feet and one shorter, and one of whom was armed. *327Although the BVLS crime was a mere attempt using a handgun, the overall similarities between the crimes and the descriptions support the Superior Court’s determination that the BVLS evidence was exculpatory.
Nor did the Superior Court err in finding that the State suppressed the BVLS evidence. A police report by Detective Edward Mayfield acknowledged the possibility that the same suspects were involved in the BVLS and Hi-Way Inn crimes:
[Detective Robert Moser] is a detective with the Wilmington Police Department and assisted this writer with this investigation.
Detectives Merrill, Burke, Moser, and Writer met in regards to the similarity of cases and the possibility of the same set of suspects in an earlier attempted robbery.
Detectives Merrill, Burke, and Moser informed writer that on the same date, Monday, 011491 about 40 minutes prior to the robbery/homicide their department had an attempted robbery with two, black, males with a handgun.
A supplement will be forthcoming from the Wilmington Police Department.28
A contemporaneous news article also reported that police were considering a connection between the BVLS and Hi-Way Inn crimes.29
The State argues that “there can simply be no suppression when a newspaper of general circulation publishes multiple articles citing both State and Wilmington police officers who were investigating a possible connection between two crimes.” In essence, the State asks this Court to adopt the broad rule — adopted by some jurisdictions30 — that information published in a newspaper of general circulation cannot be suppressed under Brady. This due diligence rule has been criticized as inconsistent with Brady31 The Supreme Court, in dieta, has explained that “[a] rule declaring ‘prosecutor may hide, defendant must seek,’ is not tenable in a system constitutionally bound to accord defendants due process.”32 In this case, we need not decide whether a due diligence rule applies because the exculpatory information included that Wright was ruled out as a suspect in the BVLS robbery, and that information was not published in the newspaper. The newspaper articles also did not include descriptions of the perpetrators or the existence of a videotape and photographs.
The U.S. Supreme Court has explained that “the individual prosecutor has a duty to learn of any favorable evidence known to the others acting on the government’s behalf in the case, including the police.”33 Because “procedures and regulations can be established to carry [the prosecutor’s] burden and to insure communication of all *328relevant information on each case to every lawyer who deals with it, ... the prosecutor has the means to discharge the government’s Brady responsibility.”34
Here, the prosecutor was not aware of the BVLS crime and the suspected similarities with the Hi-Way Inn crime. But, a detective in the Wilmington Police Department was and acknowledged the similarities in his police report that ruled Wright out as a suspect. This was the same detective who conferred with Moser during Moser’s interrogation of Wright. The Superior Court expressly found that Wright’s attorney had no knowledge of the BVLS evidence. Wright’s claim satisfies the second Brady factor of suppression of the evidence.
The third Brady factor is also met. To satisfy the third prong of a Brady analysis, there must be a “ ‘reasonable probability’ that disclosure of the suppressed evidence would have led to a different result.”35 “A ‘reasonable probability’ is a probability sufficient to undermine confidence in the outcome.”36 After considering all the evidence, the Superior Court expressly so held. That finding was not an abuse of discretion on the facts of this case.
The similarities between the Hi-Way Inn and BVLS crimes support a determination that suppression of the BVLS evidence prejudiced Wright. The State contends the BVLS evidence would have been excluded under D.R.E. Rule 403, due to its tendency to confuse the jury.37 But, the evidence that a similar crime was committed that evening by other perpetrators likely would have been admissible as reverse Rule 404(b) evidence, notwithstanding Rule 40S.38 For example, in U.S. v. Stevens, the Third Circuit reversed a conviction where the District Court had refused to admit evidence that a similar crime had been committed by someone other than the defendant on the same evening. There, both crimes “(1) took place within a few hundred yards of one another; (2) were armed robberies; (3) involved a handgun; (4) occurred between 9:30 p.m. and 10:30 p.m.; (5) were perpetrated on military personnel; and (6) involved a black assailant who was described similarly by his victims.”39 The Third Circuit held that this “reverse 404(b) evidence” should have been admissible and that Rule 403 would not bar its admission.40 Similarly, in Watkins v. State, this Court reversed, under Rule 403, the exclusion of evidence relating to another robbery unusually similar when the defense was mis-identification.41
The parallels between the two crimes here are similar to the parallels seen in *329Stevens and Watkins. The Superior Court also properly considered the lack of other evidence linking Wright to the Hi-Way Inn crime in finding a sufficient probability that the BVLS evidence undermined confidence in the outcome. In Jackson v. State, where this Court found a Brady violation but determined that it was not material, there was “overwhelming evidence [that] established Jackson’s guilt.”42 This case is different. Here, a Superior Court Judge has questioned the credibility of Wright’s confession — and that is a separate issue from its admissibility. Furthermore, there was no forensic evidence that placed Wright at the scene of the crime, and no eyewitnesses were able to identify Wright as the perpetrator — including Hummel.
The State also contends that because the police did not develop any further links between the two crimes, the BVLS evidence did not qualify as Brady material. The State argues that “the police neither saw nor developed any evidence that linked the BVLS attempted robbery to the Hi-Way Inn robbery and murder.” In Kyles v. Whitley, the U.S. Supreme Court rejected this precise formulation as a test for Brady disclosure. The Supreme Court emphasized the prosecutor’s duty to learn information obtained by police investigators for potential disclosure, and stated: “any argument for excusing a prosecutor from disclosing what he does not happen to know about boils down to a plea to substitute the police for the prosecutor, and even for the courts themselves, as the final arbiters of the government’s obligation to ensure fair trials.”43
The State claims that Wright suffered no prejudice from the suppression of the BVLS attempted robbery because it was mentioned in pre-trial newspaper articles discussing the Hi-Way Inn crime and Wright’s arrest. The State argues that during the trial, the prosecutor repeatedly referenced the articles which contained reference to the BVLS robbery. If true, then there would have been no prejudice from the failure to disclose information already known by defense counsel.44 Wright’s trial counsel affirmatively stated in an affidavit that he was unaware of the BVLS robbery prior to or during the trial. Given this factual dispute over the knowledge of defense counsel that had not been addressed expressly by the Superior Court, we remanded the case to the Superior Court “for the sole purpose of determining whether the non-disclosure of the BVLS attempted robbery was immaterial because Wright’s trial counsel had actual knowledge of the BVLS attempted robbery.”45
The Superior Court has resolved the factual issue against the State and in favor of Wright. The court found that the articles referencing the BVLS robbery would have “provided notice to any reader, let alone an experience criminal lawyer, that there was a possible link between the Hi-Way Inn Murder and the events at BVLS.”46 The court also found that Wright’s defense counsel was aware of the newspaper coverage. But the court made *330a crucial factual finding after an evidentia-ry hearing. The court found credible defense counsel’s assertion that he was not aware of the specific references to BVLS.47 The Superior Court accepted his testimony and cited to his repeated denials of having knowledge of the BVLS robbery, the fact that defense counsel would have exploited the evidence had he been aware of it and defense counsel’s demeanor while on the witness stand. The Superior Court also found important evidence that the prosecuting attorney was not aware of the BVLS evidence at the time the Wright trial took place, and therefore the Court could not “agree ... that [defense counsel] must have read the articles when [the] prosecutor apparently did not read them either.”48 These factual findings are entitled to deference by this Court for well-established reasons:
In any appeal, the factual findings of a trial judge will not be set aside by a reviewing court unless those factual determinations are clearly erroneous.... When factual findings are based on determinations regarding the credibility of witnesses, however, the deference already required by the clearly erroneous standard of appellate review is enhanced. Only the trial judge can be aware of the variations in demeanor or voice inflections that are frequently dis-positive influences upon the listener’s understanding of and belief in what is said.49
In light of the evidence presented below and the Superior Court’s credibility findings, it was not clearly erroneous for the Superior Court to find that Wright’s counsel “was unaware of the exculpatory evi-
dence stemming from the BVLS attempted robbery at the time of [Wright’s] trial.”50 Given this factual finding, Wright was prejudiced by the State not disclosing the BVLS evidence. Had the disclosure been made, Wright’s trial counsel could have argued that the same perpetrators of the BVLS robbery — a crime for which the police excluded Wright as a suspect — likely committed the Hi-Way Inn murder as well. The jury never heard this exculpatory argument because of the Brady violation which occurred. A capital murder defendant is not entitled to a perfect trial, but he is entitled to a fair one consistent with due process and the State’s duty to disclose exculpatory evidence.
I respectfully dissent.

. Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).


. Starling v. State, 882 A.2d 747, 756 (Del. 2005) (citing Strickler v. Greene, 527 U.S. 263, 281-82, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999)).


. See Atkinson v. State, 778 A.2d 1058, 1063 (Del.2001) (citing Strickler v. Greene, 527 U.S. 263, 281-82, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999)).


.Appendix to Appellant's Opening Brief at A5.


. Appendix to Appellee's Answering Brief at B916-17.


. Appendix to Appellant’s Opening Brief at A3 0-31.


. United States v. Mullins, 22 F.3d 1365, 1371-72 (6th Cir.1994); Cauthern v. Bell, 2010 WL 1408900, *36 (M.D.Tenn. Mar. 31, 2010); Commonwealth v. Paddy, 569 Pa. 47, 800 A.2d 294, 305 (2002).


. See generally Kate Weisburd, Prosecutors Hide, Defendants Seek: The Erosion of Brady Through the Defendant Due Diligence Rule, 60 U.C.L.A. L.Rev. 138 (2012); Leslie Kuhn Thayer, The Exclusive Control Requirement: Striking Another Blow to the Brady Doctrine, 2011 Wis. L.Rev. 1027 (2011).


. Banks v. Dretke, 540 U.S. 668, 696, 124 S.Ct. 1256, 157 L.Ed.2d 1166 (2004).


. Kyles v. Whitley, 514 U.S. 419, 437, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995).


. Id. at 438, 115 S.Ct. 1555.


. Id. at 422, 115 S.Ct. 1555; see also United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985).


. Bagley, 473 U.S. at 682, 105 S.Ct. 3375.


. D.R.E. Rule 403 provides: "Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues or misleading the jury, or by considerations of undue delay, waste of time or needless presentation of cumulative evidence.”


. D.R.E. Rule 404(b) provides: "Evidence of other crimes, wrongs or acts is not admissible to prove the character of a person in order to show action in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity or absence of mistake or accident."


. United States v. Stevens, 935 F.2d 1380, 1401 (3d Cir.1991).


. Id. at 1406.


. Watkins v. State, 23 A.3d 151, 156 (Del. 2011).


. Jackson v. State, 770 A.2d 506, 517 (Del. 2001).


. Kyles, 514 U.S. at 438, 115 S.Ct. 1555.


. See Andrew D. Leipold and Peter J. Hen-ning, Discovery by the Defendant — "Brady” Material, 2 Fed. Prac. & Proc.Crim. § 256 (4th ed.).


. State v. Wright, 2012 WL 4377841 (Del. Sept. 25, 2012) (ORDER).


. State v. Wright, 2012 WL 5964029, at *3 (Del.Super., Nov. 28, 2012).


. Id. at *3-4.


. Id. at *4.


. Cede & Co. v. Technicolor, Inc., 758 A.2d 485, 491 (Del.2000) (citing Anderson v. City of Bessemer City, North Carolina, 470 U.S. 564, 575, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985)).


.Wright, 2012 WL 5964029 at *4.